OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




12/18/2017                                          COA Case No. 12-16-00331-CR
MOSELY, CHESTER JEROME Tr. Ct. No. F1622666                            PD-1332-17
On this day, this Court has granted the Appellant’s Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Tuesday, February 20, 2018. NO FURTHER
EXTENSIONS WILL BE ENTERTAINED. NOTE: Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                            Deana Williamson, Clerk

                             12TH COURT OF APPEALS CLERK
      12/18/2017
                             PAM ESTES
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *